Citation Nr: 1503715	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.  

2.  Entitlement to an increased rating in excess of 10 percent for scar, shell fragment wound of the left occiput with retained metallic fragment.  

3.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, with nephropathy.  

4.  Entitlement to an increased amount of special monthly compensation for loss of use of a creative organ.  

5.  Entitlement to service connection for seborrheic dermatitis, to include as due to Agent Orange exposure.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Dowd, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  He is the recipient of the Purple Heart medal and the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2014, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

A review of the Virtual VA and VBMS paperless claims processing system reveals VA outpatient treatment records that have been considered by the RO in the most recent supplemental statement of the case (SSOC) dated August 2012.

In the October 2009 rating decision, service connection for PTSD was denied.  Evidence of record since the October 2009 rating decision includes diagnoses of an anxiety disorder.  The law holds that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, with nephropathy, and entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not characterized by a penile deformity.  

2.  The Veteran's scar, shell fragment wound of the left occiput with retained metallic fragment is manifested by no worse than moderate disability of Muscle Group XXIII.  

3.  The Veteran's residual scar associated with the left occiput with retained metallic fragment is painful on examination.  

4.  Special monthly compensation for loss of use of a creative organ has been in effect at the rate specified at 38 U.S.C.A. 1114(k) since service connection was established for erectile dysfunction on April 8, 2009.  

5.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange while in military service.  

6.  The Veteran has not been diagnosed with a skin disorder which is presumptively related to Agent Orange or other herbicide agents in service in Vietnam during the Vietnam era.  

7.  The evidence fails to establish that the Veteran's current skin disorder, identified as seborrheic dermatitis, was present in service, or that chloracne manifested a within one year of his discharge from service; and there is no competent and credible evidence relating the Veteran's currently diagnosed seborrheic dermatitis to military service, including the presumed herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.31, 4.115b, Diagnostic Codes 7599-7522 (2014).

2.  The criteria for a rating in excess of 10 percent for a scar, shell fragment wound of the left occiput with retained metallic fragment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.73, 4.118 Diagnostic Codes 7800-5323 (2008, 2014).  

3.  The criteria for a separate 10 percent rating for a painful scar associated with the shell fragment wound of the left occiput with retained metallic fragment have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008, 2014).

4.  There is no legal basis for award of an increased amount of special monthly compensation for the loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2014).

5.  A chronic skin disorder, to include seborrheic dermatitis, was not incurred in or aggravated by military service and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

Regarding the claim seeking a higher rating of SMC on the basis of loss of use of a creative organ, the VCAA need not be considered because the issues presented are solely governed by statutory interpretation and/or the claims are barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the SMC rates available for loss of use of a creative organ are wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable and need not be considered with regard to that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran was issued a VCAA notice letter for his service connection claim for a skin disorder in July 2009.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartman, 19 Vet. App. 473 (2006).  

With regard to the Veteran's claim for an initial compensable evaluation for his erectile dysfunction, this appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007

Turning to the Veteran's increased rating for his service-connected scar, the July 2009 letter from the RO advised the Veteran of the evidence necessary to establish a claim of entitlement to an increased evaluation for his service-connected scar disability under one of the specific diagnostic codes assigned to his disability.  Although the July 2009 letter did not advise him of the second diagnostic code used to rate the disability, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the U.S. Court of Appeals for Veteran's Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  
For these reasons, VA has satisfied its duty to notify.  

The duty to assist provisions of the VCAA has also been met.  The RO has secured the Veteran's service treatment records (STRs), VA treatment records, private treatment records, as well as provided him with several VA medical examinations to rate the current severity of his service-connected erectile dysfunction and scar.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examinations were provided in October 2009, January 2011, March 2011, and July 2012.  These examinations are informed, competent and responsive to the issue and new VA examinations are not warranted.  The Veteran has submitted personal statements and representative argument.

A VA examination was not provided in conjunction with the Veteran's service connection claim for a skin disorder, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2014).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that his current skin disorder is attributable to his military service.  As he is not competent to provide evidence of an etiology of a condition, the record is silent for the Veteran's skin disorder being due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his service connection claim.  

As indicated, the Veteran was provided with a video conference Board hearing in 2014 before the undersigned Acting VLJ.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are two-fold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  

During the 2014 video conference Board hearing, the undersigned Acting VLJ informed the Veteran of the issues on appeal in this case and elicited testimony from the Veteran regarding his specific contentions.  The Veteran did not raise any new issues pertaining to the claim at the hearing.  See Bryant, 23 Vet. App. at 497-98.  In addition, the Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming that there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that the issue was developed by VA, and there was no indication that the Veteran had any additional information to submit.  

The Board finds that any deficiency in the Board video conference hearing was non-prejudicial.  See id.  Moreover, as already stated, the Board does not find any deficiency related to the hearing officer's duties under Bryant, and none has been alleged.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  
The Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Erectile Dysfunction

The Veteran asserts that a compensable rating is warranted for his erectile dysfunction.  

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's erectile dysfunction, associated with his service-connected diabetes mellitus, type II, has been assigned a noncompensable (0 percent rating) by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (penis, deformity, with loss of erectile power).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7599 is used to identify unlisted genitourinary disabilities.  

Under Diagnostic Code 7522, in order for the Veteran to receive the next-higher 20 percent rating for erectile dysfunction, a physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).  

Upon review of the evidence, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 7522.  VA examinations dated in October 2009, January 2011, and July 2012 reveal a diagnosis of erectile dysfunction due to his service-connected diabetes mellitus, type II.  The Veteran clearly has loss of erectile power.  This fact is not in dispute.  

However, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, at the July 2012 VA examination, the Veteran requested not to be physically examined, but reported "normal anatomy with no penile deformity or abnormality."  Accordingly, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.

The Board has also considered the applicability of other diagnostic codes for evaluating the Veteran's erectile dysfunction.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds that other than the inability to maintain an erection for which, as indicated, he receives special monthly compensation, there are no other diagnostic codes that provide a basis to assign a compensable rating for erectile dysfunction.  

The evidence shows the Veteran's service-connected erectile dysfunction has remained relatively stable since the effective date of the award of service connection.  Therefore, the Board finds there is no basis for staged rating of the erectile dysfunction disability, pursuant to Fenderson, supra. 

Under these circumstances, the claim for a compensable rating for erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Scar, Shell Fragment Wound of the left Occiput with Retained Metallic Fragment

The Veteran contends that a higher rating is warranted for his service-connected scar disability.  

The Veteran filed an increased rating claim in April 2009.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected scar disability has been more severe than at others, and rate it accordingly.  

The Veteran's service-connected scar disability is currently evaluated under 38 C.F.R. §§ 4.118, 4.73, Diagnostic Codes 7800-5323.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27. 

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate ratings for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Veteran filed his claim for an increased rating in April 2009.  Consequently, the Board will apply both the old and new regulations in this case. 

Diagnostic Code 7800, in effect both prior to and after October 23, 2008, provides ratings for scars of the head, face, or neck.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Under Diagnostic Code 7804, in effect prior to October 23, 2008, scars that are superficial and painful on examination are assigned 10 percent evaluation.  A 10 percent rating is the highest rating available under Diagnostic Code 7804.  

Under Diagnostic Code 7804, as of October 23, 2008, one or two scars that are unstable or painful warrant a 10 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Three or four scars that are unstable or painful warrant a 20 percent rating. Five or more such scars warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).  

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 
A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's service-connected scar disability under Diagnostic Code 5323.  To warrant the next-higher 20 percent rating under Diagnostic Code 5323, the evidence must show moderately severe muscle injury.  In this case, the Board finds that the shell fragment wound is not equivalent to through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  

Service treatment records reflect that in March 1970, the Veteran sustained a fragment wound to the left occiput.  There was no loss of consciousness or visual disturbance.  X-rays revealed a subacute histologic density wound.  He was hospitalized overnight and discharged the next day.  

At the March 2011 VA examination, the Veteran reported occasional twinges of pain in the right neck region when he moves his head quickly, as well as occasional twinges of pain when sleeping on the right side.  He further added that these episodes occur approximately three to four times per week, and the pain is often relieved by rubbing the left upper neck.  Physical examination testing showed a scar in the left occipital region, measuring 5 millimeters long by 3 millimeters wide.  The examiner described the scar as being well-healed and barely detectable, with no elevation and depression.  There was minimal tenderness to direct palpation of the scar and no palpable foreign body beneath.  The examiner noted that there was no adherence to underlying tissue, ulcerations, breakdown, loss of skin, inflammation, edema, keloids, or functional limitation by the scar.  Examination of Muscle Group XXIII revealed no palpable bony abnormality in the left occipital region and no evidence of a palpable foreign body.  There was no atrophy, appreciable spasm, or pain with palpation of the paracervical muscles.  The Veteran demonstrated normal strength of the neck muscles.  Range of motion to bending and rotating of the left neck was noted as being equivalent to the right neck.  X-ray testing showed a metallic foreign body overlying the occipital bone, as well as the presence of mild degenerative disc disease of the cervical spine.  The Veteran was diagnosed with a scar, left occiput-shell fragment would with retained metallic fragment and mild degenerative disc disease (DDD) of the cervical spine.  The VA examiner concluded that the mild DDD of the cervical spine is less likely than not related to the Veteran's service-connected scar disability.  

At the July 2012 VA examination, the examiner noted that the Veteran has a history of a penetrating shell fragment wound, but did not diagnose him with a current muscle injury.  The examiner noted that there was no effect on muscle substance or function, there was no muscle atrophy, and no functional impairment of the extremity caused by the muscle injury.  Physical examination testing revealed the presence of a healed scar in the left occiput.  The scar measured at 5 millimeters long by 3 millimeters wide.  She noted that the scar was not painful or unstable with frequent loss of covering of skin over the scar.  There was also no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, abnormal pigmentation or texture of the skin in the scar area, gross distortion or asymmetry of facial features, and visible or palpable tissue loss.  The examiner indicated that the scar does not result in limitation of function of the head, face, or neck area.  As noted, the examiner did not diagnose the Veteran with a muscle injury, and concluded that the residuals from the injury overlie the bone, with no muscle loss in the area of the left occiput.  

Given the nature of the injury and the history of the injury, no more than a moderate disability has been shown, and the next-higher rating of 20 percent is not warranted under Diagnostic Code 5323.  As shown above, the objective evidence of record at most supports a finding of moderate disability.  To that end, the evidence is devoid of a showing of a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, hospitalization for a prolonged period for treatment of the wound, and/or evidence of an inability to keep up with work requirements.  Also, the more probative evidence is against a showing of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  There was no recorded evidence of bony involvement. 

As noted previously, the type and history of the injury is not moderately severe or severe. Additionally, the evidence does not show an inability to keep up with work requirements, entrance and exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or impaired strength.  The current manifestations do not objectively show ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track, palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Furthermore, the evidence does not reflect that the muscles swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements do not indicate severe impairment of function.  Also, the seven examples of signs of severe muscle disability set forth in 38 C.F.R. § 4.56(d) are not shown in the record.  Accordingly, the rating in excess of 10 percent is not warranted for right neck shrapnel wound.  See 38 C.F.R. § 4.73, Diagnostic Code 5323.

A higher or separate rating is also not warranted for impairment of an affected joint.  Here, the evidence does not show that the shrapnel wound has affected the neck or cervical spine.  Although x-ray results from March 2011 note DDD of the cervical spine, the March 2011 examiner concluded that the DDD of the cervical spine is not related to the Veteran's service-connected scar.  Range of motion testing of the cervical spine conducted at the March 2011 examination revealed normal results.  Moreover, there was no evidence of fatigue, weakness, lack of endurance, incoordination, or pain during range of motion testing.  Therefore, a higher rating is not warranted when evaluating the disability under the diagnostic codes for limitation of motion of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  This is so even with consideration of the possible effects of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Furthermore, the evidence does not reflect that there is ankylosis of the cervical spine, associated objective neurologic abnormalities, or associated intervertebral disc syndrome resulting in incapacitating episodes such as to warrant a higher rating involving the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  Thus, a higher rating is not warranted when evaluating the shrapnel wound as neck impairment.

A higher rating is also not warranted under Diagnostic Code 7800 prior to and since October 23, 2008, for the Veteran's service-connected scar disability.  The Veteran's scar described above by examiners, fails to show a scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristic of disfigurement.  Both the March 2011 and July 2012 examiners measured the scar at 5 millimeters by 3 millimeters.  Additionally, both examiners concluded that the scar was not painful or unstable with frequent loss of covering of skin over the scar.  There was also no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, abnormal pigmentation or texture of the skin in the scar area, gross distortion or asymmetry of facial features, and visible or palpable tissue loss.  Therefore, a higher rating is not warranted under Diagnostic Code 7800.  

The Board has considered whether a higher or separate rating is warranted for the service-connected scar due to pain.  See Esteban, 6 Vet. App. at 259.  At the March 2011 VA examination, the Veteran reported occasional twinges of pain in the neck region.  Upon examination testing, the March 2011 examiner noted minimal tenderness and pain in the scar area.  At the March 2014 hearing, the Veteran again attested to pain in the scar area.  Because the March 2011 VA examination revealed that the scar was painful, a 10 percent rating is potentially warranted for painful scar under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008, 2014).  The United States Court of Appeals for Veterans Claims has held that the painfulness of a scar is not contemplated by the provisions of section 4.56(d) and that a separate rating for a scar is not duplicative of or overlapping with a muscle injury under Esteban.  See Jones v. Principi, 18 Vet. App. 248, 260 (2004).  Therefore, in view of this evidence, the Board finds that a separate 10 percent rating is warranted for a painful scar associated with the right neck shrapnel wound under Diagnostic Code 7804.  

The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 10 percent evaluation assigned is appropriate for the entire rating period.

Under these circumstances, the claim for a higher rating in excess of 10 percent for scar, shell fragment wound of the left occiput with retained metallic fragment must be denied.  However, a separate 10 percent rating is warranted for painful scar associated with the right neck shrapnel wound.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  


Extraschedular Consideration

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's service-connected erectile dysfunction and scar have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Special Monthly Compensation for Loss of Use of a Creative Organ

Special monthly compensation for loss of use of a creative organ has been in effect at the rate specified at 38 U.S.C.A. 1114(k) since service connection was established for erectile dysfunction on April 8, 2009.  The Veteran contends that an increased amount of special monthly compensation is warranted.  

As stated above, the evidence of record, lay and medical, shows that the Veteran has current erectile dysfunction.  38 C.F.R. § 4.115(b) provides that when evaluating any claim involving loss of use of one or more creative organs, entitlement to special monthly compensation should be considered.  Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ. 38 C.F.R. § 3.350(a).  The amount of special monthly compensation for loss of use of a creative organ is a non-variable amount and is set by statute and the rate of compensation for the loss of use of a creative organ is described under the provisions of 38 U.S.C.A. § 1114(k), subject to a maximum capped amount.  

As the rate for special monthly compensation for loss of use of a creative organ is set by statute and is not variable, the facts surrounding the Veteran's loss of use of a creative organ are not determinative of the amount of special monthly compensation for loss of use of a creative organ.  Accordingly, the appeal as to the amount of special monthly compensation assigned based on loss of use of a creative organ must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).  

The Merits of the Service Connection Claim

The Veteran contends that his skin disorder is related to service.  He testified at the March 2014 Board hearing that he first noticed his skin disorder approximately seven or eight years after his service.  He explained that the skin disorder primarily is located on his head.  He asserts that his skin disorder is due to Agent Orange exposure while stationed in Vietnam, and service connection should be awarded.  See the March 2014 Board hearing transcript.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); seborrheic dermatitis is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  However dermatitis is not such a disease.  38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Here, a review of his service treatment records shows that he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  However, his current skin disorder, seborrheic dermatitis of the scalp, is not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  In addition, the Veteran does not contend, nor does the evidence of record reflect, that he has been diagnosed with chloracne, the only skin disorder included on this list, or other acneform disease consistent with chloracne.  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection. 38 C.F.R. §§ 3.307 3.309.  The Board finds that the Veteran's claim must be denied on this basis.  

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

However, the Board is unable to attribute the Veteran's currently diagnosed seborrheic dermatitis to his military service.  Service treatment records reflect no complaints, treatment, or diagnosis of a skin disorder.  Upon discharge from service, clinical evaluation of the Veteran's skin, lymphatics was normal, as reflected on his November 1970 report of medical history.  

In addition, the claims folder is devoid of any relevant clinical records until a November 2006 VA outpatient treatment visit, which shows a diagnosis of seborrheic dermatitis of the scalp.  There is no mention of any chloracne in these medical records.  More importantly, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for skin problems during the decades after his service had ended in 1970.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no indication that the diagnosed seborrheic dermatitis is linked to herbicide exposure or to any other incident of service.  See Hickson v. West, 12 Vet. App. 247.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements regarding his skin disorder.  Here, as already alluded to, the claim is primarily predicated on the notion that he was exposed to herbicides (Agent Orange) during his military service and that that was the reason he eventually developed a chronic skin disorder.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit Court has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The medical issues in this case are fairly complex because they deal with a skin disorder, which requires specialized training and equipment for a determination as to diagnosis and causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for such dermatologic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Veteran has not established that his seborrheic dermatitis is related to his military service, only believing instead there must be some correlation between the two-in effect, by logical deduction-because he was exposed to Agent Orange while in service.  In this case, the Veteran's opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against this service connection claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

An initial compensable rating for erectile dysfunction is denied.  

An increased rating in excess of 10 percent for scar, shell fragment wound to the left occiput with retained metallic fragment is denied.  

A separate 10 percent rating for a painful scar, associated with the shell fragment wound to the left occiput with retained metallic fragment is granted, subject to the laws and regulations governing the payment of monetary awards.  

An increase in the amount of special monthly compensation for loss of use of a creative organ, being without legal merit, is denied.  

Service connection for seborrheic dermatitis, to include as due to Agent Orange exposure, is denied.  

REMAND

Remand is required to obtain a medical opinion regarding the claim for service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD.  Remand is also warranted in order to obtain an additional opinion in order to properly evaluate the Veteran's service-connected diabetes mellitus, type II.  In August 2012, the RO requested that a VA physician answer the question of whether the Veteran requires avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes, in order to properly evaluate the service-connected diabetes mellitus, type II.  In an August 2012 addendum opinion, a VA physician concluded that the Veteran does not require avoidance of strenuous occupational and recreational activities to prevent hypoglycemic episodes, because "[d]iabetic patients can participate in strenuous occupational and recreational activities."  The physician also specifically noted that such question may require the guidance and education from a provider who "understands state of the art management of [d]iabetes [m]ellitus."  As such, the Board finds an additional opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination with the appropriate clinician.  The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder, to include anxiety disorder and PTSD, that had its onset or was aggravated during active service.  The following considerations will govern the examination:

a.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

b.  The examiner must review the Veteran's statements, as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed.  

c.  With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* The Veteran's DD Form 214 reflects that he was awarded the Purple Heart Medal and Combat Action Ribbon for service.  His military occupational specialty (MOS) was a machine gunner.  

* Service treatment records show that the Veteran sustained a shell fragment wound to the left occiput scalp in March 1970.  There was no loss of consciousness and no visual disturbances.  He was hospitalized overnight and discharged the next morning.  Upon discharge from service, psychiatric evaluation was normal, as reflected on his November 1970 report of medical examination.  

* At an October 2009 VA examination, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner diagnosed him with chronic alcohol abuse in partial remission and anxiety disorder, not otherwise specified (NOS).  

* Private treatment records dated June 2010 reflect a diagnosis of PTSD.  

* The Veteran's claimed in-service stressors are the following: 
* On the day he was wounded, a fellow service buddy stepped on a booby trap, causing an injury to the back of his head.  The buddy later died.
* On one occasion, his group came into an area where they could hear voices.  They set up a perimeter around the enemy and illumination rounds were fired off.  The Veteran stated that he was on the machine gun, and when the illumination bombs went off, the enemy started running.  He explained that he "opened up on them."  
* The Veteran stated that his group was stationed in Khe Sanh Valley in Vietnam to patrol the area.  He indicated that they ran into approximately four fire-fights and they were shooting all over the place.  He further added that while he was not seriously injured, others in group and enemy soldiers received injuries.  See the October 2009 VA examination report.  

* The RO conceded the reported stressors because of his Purple Heart and Combat Action Ribbon in the October 2009 rating decision.  

d.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:

Does the Veteran have any psychiatric disability currently shown, especially to include PTSD and anxiety disorder that was caused by or aggravated by his military service, to include the conceded stressors?
All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

2.  Forward the claims file to the July 2012 examiner, or another appropriate examiner if that examiner is unavailable, for an addendum opinion regarding the Veteran's service-connected diabetes mellitus, type II, with nephropathy.  If the July 2012 examiner is unavailable, please ensure the examiner has knowledge of the management of diabetes mellitus, i.e., an endocrinologist.  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary.  The examiner should answer the following question:

* Does the Veteran require avoidance of strenuous occupational and recreational activities to prevent hypoglycemic episodes?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


